Detailed Action
           Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-39 are presented for examination.’
Claims 1-20 are canceled by the applicant.
Claims 21-39 are newly presented.
Claims 21-39 are rejected.
This Action is Non-Final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Caminschi (US Patent Application Pub. No: 20030081768 A1) in view of Carlsson et al. (US Patent Application Pub. No: 20130303098 A1).

As per claim 21, Caminschi teaches a test and measurement instrument [paragraph 0004, Signal generation test instruments are utilized in the wireless telecommunications industry to aid in the measurement of the quality of signals transmitted and received over wireless transceiver equipment.], comprising: 
a digital down converter configured to receive a modulated bus signal that has been modulated based on a wireless modulation scheme [paragraph 0005, …, converting the I and Q values into analog signals through the use of a digital-to-analog converter and using the analog signals to modulate a carrier (i.e., "play" the waveform)], and output in-phase and quadrature-phase baseband component waveform data [paragraph 0004, Specifically, the waveform generator generates digital samples corresponding to the base-band I (in-phase) and Q (quadrature-phase) components.];  
a trace generator configured to receive the in phase and quadrature phase baseb and component waveform data [paragraph 0004, Specifically, the waveform generator generates digital samples corresponding to the base-band I (in-phase) and Q (quadrature-phase) components.], and generate one or more traces, the one or more traces including a radio frequency versus time trace or in-phase and quadrature-phase versus time traces [paragraphs 0004-0005, Therefore, instead of using a different signal generation test instrument for each modulation technique, computer-generated waveforms can be downloaded to a generic signal generation test instrument that is  
        Caminschi does not explicitly discloses a decoder configured to decode the modulated bus signal based on the one or more traces and a wireless modulation scheme; and 
       a capturing device configured to capture the modulated bus signal based on the decoded bus signal.  
       Carlsson discloses a decoder [the receiver's decoder 114-2], configured to decode the modulated bus signal based on the one or more traces and a wireless modulation scheme [paragraphs 0026-0027, …, the test signal can be produced by a suitable test signal generator connected to an antenna port of the receiver, and the test signal can also be a repetitive, modulated signal that has a repetition length and a modulation selected for generating estimates of the quality of the receiver.]; and 
a capturing device configured to capture the modulated bus signal based on the decoded bus signal [paragraphs 0026-0027, .., the test signal can be produced by a suitable test signal generator connected to an antenna port of the receiver, and the test signal can also be a repetitive, modulated signal that has a repetition length and a modulation selected for generating estimates of the quality of the receiver.].  
Carlsson 's an apparatus for measuring quality of a receiver into Caminschi’s waveform customizing system of a signal generator for the benefit of allowing estimation of the receiver quality by traversing the input signal completely only two times, so that large amount of computation power can be saved, also avoids the need for testing the static components such as decoding algorithms, of the receiver (Carlsson, [0013]-[0015]) to obtain the invention as specified in claim 1.

 As per claim 22, Caminschi and Carlsson teach all the limitations of claim 21 above, where Caminschi and Carlsson teach, a test and measurement instrument [Caminschi, paragraph 0004-0005, Signal generation test instruments are utilized in the wireless telecommunications industry to aid in the measurement of the quality of signals transmitted and received over wireless transceiver equipment.], wherein the decoder is configured to decode the bus signal based on the one or more traces by determining at least one threshold and decoding the bus signal into a binary signal by comparing the one or more traces to the at least one threshold [Carlsson, paragraphs 0009; 0026-0027, Current quality verification technology using the receiver decoder prior to quality detection has several problems.  For example, receivers need to decode information correctly and so the acceptable error thresholds on decoded information are very low.].  

As per claim 23, Caminschi and Carlsson teach all the limitations of claim 22 above, where Caminschi and Carlsson teach, a test and measurement instrument Caminschi, paragraph 0004-0005, Signal generation test instruments are utilized in the wireless telecommunications industry to aid in the measurement of the quality of signals transmitted and received over wireless transceiver equipment.], further comprising a user input configured to receive the at least one threshold [Carlsson, paragraphs 0009; 0026-0027, Current quality verification technology using the receiver decoder prior to quality detection has several problems.  For example, receivers need to decode information correctly and so the acceptable error thresholds on decoded information are very low.].  

As per claim 24, Caminschi and Carlsson teach all the limitations of claim 22 above, where Caminschi and Carlsson teach, a test and measurement instrument [Caminschi, paragraph 0004-0005, Signal generation test instruments are utilized in the wireless telecommunications industry to aid in the measurement of the quality of signals transmitted and received over wireless transceiver equipment.], wherein the at least one threshold is determined based on the wireless modulation scheme [Carlsson, paragraphs 0009; 0026-0027, Current quality verification technology using the receiver decoder prior to quality detection has several problems.  For example, receivers need to decode information correctly and so the acceptable error thresholds on decoded information are very low.].  

As per claim 25, Caminschi and Carlsson teach all the limitations of claim 21 above, where Caminschi and Carlsson teach, a test and measurement instrument [Caminschi, paragraph 0004-0005, Signal generation test instruments are utilized in Carlsson, paragraphs 0036, Thus, as described above, estimating receiver quality includes comparing a sampled signal with a reference signal, which can be the repetitive modulation signal impressed on the RF signal produced by the signal generator and processed in the same manner from antenna to sampling point in a nominal reference receiver with no noise addition or distortion.], and capture a new modulated bus signal if the triggering event does not occur in the decoded bus signal, and to capture the modulated bus signal if the triggering event occurs in the decoded bus signal [Carlsson, paragraphs 0026-0027, …, the test signal can be produced by a suitable test signal generator connected to an antenna port of the receiver, and the test signal can also be a repetitive, modulated signal that has a repetition length and a modulation selected for generating estimates of the quality of the receiver.]. 

As per claim 26, Caminschi and Carlsson teach all the limitations of claim 21 above, where Caminschi and Carlsson teach, [Caminschi, paragraph 0004-0005, Signal generation test instruments are utilized in the wireless telecommunications industry to aid in the measurement of the quality of signals transmitted and received over wireless transceiver equipment.], wherein the radio frequency versus time trace includes at least one of amplitude versus time trace, frequency versus time trace, and phase versus time trace [Carlsson, paragraphs 0021; 0026-0027, Thus, a signal 

As per claim 27, Caminschi and Carlsson teach all the limitations of claim 26 above, where Caminschi and Carlsson teach, [Caminschi, paragraph 0004-0005, Signal generation test instruments are utilized in the wireless telecommunications industry to aid in the measurement of the quality of signals transmitted and received over wireless transceiver equipment.], wherein the amplitude versus time trace includes at least one of linear power versus time trace, log power versus time trace, and linear amplitude versus time trace [Carlsson, paragraphs 0021; 0026-0027, Thus, a signal generator can be set to transmit a known signal in a predetermined radio scenario (e.g., channel frequency, amplitude, etc.), and samples can be obtained of the receiver-processed known signal before the receiver's decoder.]. 

As per claim 28, Caminschi and Carlsson teach all the limitations of claim 21 above, where Caminschi and Carlsson teach, [Caminschi, paragraph 0004-0005, Signal generation test instruments are utilized in the wireless telecommunications industry to aid in the measurement of the quality of signals transmitted and received over wireless transceiver equipment.], wherein the capture device is further configured to detect whether an event is present in the decoded bus signal and capture the modulated bus signal when the event is detected [Carlsson, paragraphs 0021;0026-0027, .., the test signal can be produced by a suitable test signal generator connected 

As per claims 29- 35, claims 29- 35 are rejected in accordance to the same rational and reasoning as the above claims 21- 28 above, wherein claims 29- 35 the method claims for the device of claims 21- 28.

As per claims 36- 39, claims 36- 39 are rejected in accordance to the same rational and reasoning as the above claims 21- 28 above, wherein claims 36- 39 the system claims for the device of claims 21- 28.

                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-
/GETENTE A YIMER/Primary Examiner, Art Unit 2181